The judgment of the court was pronounced by
Rost, J.
There is no error in the judgment of the court below, refusing to assess damages on the dissolution of an injunction taken to restrain the delivery of property. Where judgments for sums of money are enjoined, the rule of damages is established by the statute under which the plaintiff claims. But when the judgment enjoined is for the delivery of property, as in the present case, the measure of damages is a question of fact, to be ascertained in an action upon the injunction bond. Judgment affirmed.